Dibbll, J.
(dissenting.)
In my judgment the articles of incorporation do not confine the corporation’s activities to an exclusively manufacturing business. It can do something in the nature of a storage and elevator business *262aside from manufacturing; and perhaps some further business. The corporation, the record tends to show, construed its articles as allowing it to do a storage business and issue warehouse receipts. As stated in the opinion, a stockholder claiming an exemption from corporate debts must see to it that the articles clearly limit the authorized business to manufacturing. It seems to me that a fair construction of the awkwardly worded articles permits the company to go considerably beyond exclusive manufacturing within the following cases holding stockholders liable: Graff v. Minnesota Flint Rock Co. 147 Minn. 58, 179 N. W. 562; Meen v. Pioneer P. Co. 90 Minn. 501, 97 N. W. 140; Minnesota T. Ins. & T. Co. v. Regan, 72 Minn. 481, 75 N. W. 722; Commercial Bank of St. Paul v. Azotine Mnfg. Co. 66 Minn. 413, 69 N. W. 217; First Nat. Bank of Winona v. Winona Plow Co. 58 Minn. 167, 59 N. W. 997; Anderson v. Anderson Iron Co. 65 Minn. 281, 68 N. W. 49, 33 L. R. A. 510.